DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                           Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 1- 4, 6- 9, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable JPH1166419 (JP419) taken together with GB2530680 (GB), and Hoon (Published U.S. Application No. 2016/0374504).          JP419 discloses a roasting and grinding system for preparing and delivering on demand roast and ground coffee, the system comprising several raw containers comprising green coffee beans (20) of the same or of different types (e.g. paragraph 35); a roasting unit receiving green coffee beans from a raw container (12), the roasting unit adapting automatically the roasting parameters to the type of green coffee beans to roast (e.g. paragraph 35); a conservation area where the roasted coffee is stored, inherently at an appropriate atmosphere for the JP419 inventors, until said coffee is grinded (13); and a grinding area (16) comprising a grinding unit, adapting automatically the grinding parameters to the coffee material to be grinded (e.g. paragraphs 7, 44).             Regarding claim 2, JP419 further discloses the incorporation of more than one 1 each require further multiple grinding units to match the number of raw container and conservation areas, such is not seen as a patentable distinction.  JP419 is open to different modifications therein (paragraph 52), and it would have been obvious to one having ordinary skill in the art before the effective filing date 
         JP419 is silent regarding a crushing unit for reduction in the size of the green coffee beans prior to roasting.  However, GB teaches a coffee machine that provides storage for green coffee beans, a roaster and a subsequent grinder wherein the great coffee beans are pre-ground, inherently using a grinding unit (i.e. crushing unit) to increase the surface area of the beans exposed to heat in the roasting step (and, therefore, provide quicker, more efficient heating of same (page 3, lines 30-34).  It would have been further obvious to have included such grinding unit in the machine of JP419 for such reason.         Said claims further require the atmosphere to be configured to control vacuum, temperature, humidity, inert nitrogen, or UV protection in said conservation area.  JP419 is silent regarding control of any one of such variables.  However, it is well-known to protect roasted beans in a storage area after roasting and before grinding by controlling temperature of same by way of chilling to prevent incurring waste (which appears to prevent over-roasting of beans which are still hot after roasting) or controlling a non-oxidizing environment which would prevent oxidation of the beans) as taught, for example, by Hoon (e.g. latter half of paragraph 47).  Nitrogen is notoriously well-known for providing an inert environment.  It would have been further obvious to have incorporated such elements to the storage container (13) in JP419 to provide for such advantages.
         Claim 17 further calls for attaching and detaching said raw containers using a coupler.  However, such fastening element would have been well within the purview of a skilled artisan, and, absent a showing of unexpected results, it would have been further obvious to have employed any fastener including a coupler as a matter of preference.4.      Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable JPH1166419 (JP419) taken together with Fain (Published U.S. Application No. 2016/0338525), GB2530680 (GB), and Hoon (Published U.S. Application No. 2016/0374504).          Regarding claim 5, JP419 is silent regarding a mixing area wherein ground coffee nd full paragraph of page 19).  It would have been further obvious to have included such step of crushing green coffee beans in the process of JP419 for such reason.7.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable JPH1166419 (JP419) taken together with Satake (U.S. Patent No. 5076157), GB2530680 (GB), and Hoon (Published U.S. Application No. 2016/0374504).         JP419 is silent regarding providing a polishing unit for the green coffee beans coming from the raw containers into the roaster.  However, polishing devices in coffee process machines are known as taught, for example, by Satake (e.g. col. 1, lines 6-12).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have included such polishing unit in the machine of JP419 to remove silver skin and avoid generating bad smells which are soaked into the roasted bean (col. 2, lines 3-6).8.      Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable JPH1166419 (JP419) taken together with JPH07311878 (JP878), GB2530680 (GB), and Hoon (Published U.S. Application No. 2016/0374504)..         JP419 is silent regarding the inclusion of a brewing/extraction element in said apparatus.  However, JP878 teaches an automated coffee machine that provides a raw beans holder, roaster, grinder, and subsequent brewing element (6; e.g. paragraph 20).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the brewing/extraction element in JP419 to increase consumer usefulness imparted from said apparatus.9.      Claims 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable JPH1166419 (JP419) taken together with Boggavarapu (Published U.S. Application No. 2014/0076167), GB2530680 (GB), and Hoon (Published U.S. Application No.                                                        Response to Arguments
10.      Applicant's arguments filed 2/17/21 have been fully considered but, although some rejections have been withdrawn or modified, said arguments are not persuasive regarding the remaining rejections above.           Applicant argues that GB does not include an additional grinding unit to the grinding unit referred to therein (e.g. page 3, lines 9-10 and 14-15).  GB, however, teaches not only said grinding unit but also the use of a pre-grinding or crushing step prior to roasting (page 19, 2nd full paragraph) but described same as providing a cracked bean elsewhere which is not a final, full grinding of same (e.g. 1st paragraph page 10).  Like the instant claims, GB refers to this pre-grinding as “crushing” (e.g. 
            All other arguments have been addressed in view of the rejection as set forth above.             

                                                       Conclusion11      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


Anthony Weier
February 22, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 3 requires said multiple grinding units to match the number of conservation containers,